Affirmed and Memorandum Opinion filed February 17, 2005








Affirmed and Memorandum Opinion filed February 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00167-CV
____________
 
IN THE INTEREST OF G.C.
 
 

 
On Appeal from the 315th District
Court
Harris County, Texas
Trial Court Cause No.
03-10361J
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the misdemeanor offense
of assault.  On February 17, 2004, the
trial court sentenced appellant to commitment in the Texas Youth Commission for
an indeterminate time, not to exceed the time when appellant turns 21 years of
age or is duly discharged.  Appellant
filed a timely notice of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).




A copy of counsel=s brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.   
Do Not Publish C Tex. R. App. P. 47.2(b).